 1
 2                                                                          AUG O8 2019
 3
                                                                       CL.ERK US DISTRiCT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA
 4                                                                BY    ':r ( >,/\G"?     DEPUT:;'._

 5
 6                              UNITED STATES DISTRICT COURT
 7                             SOUTHERN DISTRICT OF CALIFORNIA
 8
 9        STEVEN H. LUCORE, SR.; JUDY L.               Case No.: 3~18-cv-02293-BEN-AGS
          LUCORE,
10
                                         Plaintiffs,   ORDER GRANTING DEFENDANTS'
11                                                     MOTION TO DISMISS
          V.                                           PLAINTIFFS' FIRST AMENDED
12
                                                       COMPLAINT
          U.S. BANK, N.A., as Trustee for the
13
          Certificate Holders of Banc of America
                                                       [Doc. No. 8.]
14        Funding Corporation Mortgage Pass-
          Through Certificates, Series 2006-H;
15
          BANK OF AMERICA, N.A.; and DOES
16        1 through 10, inclusive,
17                                     Defendants.

18
19              Before the Court is Defendants' U.S. Bank, N.A., and Bank of America, N.A.
20 II ("BANA"), ( collectively "Defendants") Motion to Dismiss Plaintiffs' Steven H. Lucore,
21   11   Sr., and Judy L. Lucore ( collectively "Plaintiffs") First Amended Complaint. For the
22 II reasons set forth below, Defendants' motion is GRANTED.
23        Ill
24        Ill
25        Ill
26        Ill
27        Ill
28        Ill


                                                                                 3: 18-cv-02293-BEN-AGS
 1 II                         I. BACKGROUND AND PROCEDURAL HISTORY 1
 2              Plaintiffs initiated the present action in October 2018. ("Complaint" Doc. No. 1.)
 3        In the FAC, the Plaintiffs are named as borrowers on a Note dated April 24, 2006, in
 4 II favor of American Home Mortgage, as a lender, secured by a deed of trust against 11132
 5        Summit Avenue, Santee, CA 92071 ("Subject Property"). (Doc. No. 7 il 8.)
 6              On or around October 20, 2008, Plaintiffs received a letter dated October 17, 2008,
 7        from American Home Mortgage that BAC Home Loans Servicing, LP was the new
 8        creditor. Id.   il 9.
 9   11         Contending that they were not provided copies of their loan documents, including
10   11   all required disclosures, at consummation or thereafter, Plaintiffs sought to rescind the
11 II mortgage loan on January 3, 2009, by mailing Bank of America, N.A. of their intention to
12 II do so. Id. ,I 10.
13   11         Upon their receipt of the rescission notice, Plaintiffs allege Defendants are required
14   11   to cancel the note, release the deed of trust, and credit any payments, fees, and associated
15   11   charges to the Plaintiffs' account in accordance with federal law. Id.   il 11.
16   11         Plaintiffs contend that the underlying note and deed of trust became void by
17 II operation of law on January 3, 2009, upon their mailing of the rescission notice, as well
18 II as any unpaid principal no longer secured by the deed of trust. Id.     il 12.
19 II           On August 18, 2011 , Plaintiffs contend U.S. Bank conducted a non-judicial
20   11   foreclosure against the property and since then, Defendants have asserted competing
21   11   claims to the underlying debt through various collection efforts and litigation.
22              On November 9, 2018, Plaintiffs filed a First Amended Complaint ("F AC"). (Doc.
23        No. 7.)
24
25
26
27   11
          1
            The following overview of the facts are drawn from the relevant allegations of the
  II First Amended Complaint for resolving the instant motion to dismiss. The Court is not
28 making findings of fact.

                                                       2
                                                                                     3: I 8-cv-02293-BEN-AGS
 1              Shortly thereafter on November 15, 2018, Defendants' filed the present Motion to
 2        Dismiss. (Doc. No. 8.) Plaintiffs responded to which Defendants replied. (Doc. Nos. 10,
 3        11.) On April 15, 2019, Defendants filed a Notice of Supplemental Developments in
 4        Motion to Dismiss (Doc. No. 14) to which the Plaintiffs have not responded.
 5              Defendants have yet to Answer the F AC.
 6              Pursuant to civil local rule 7 .1.d.1, this Court finds the Motion fully briefed and
 7        suitable for determination without oral argument.
 8                                             II. DISCUSSION
 9   11         A. Defendants Motion to Dismiss Plaintiffs' First Amended Complaint.
10 II           Under Federal Rule of Procedure 12(b)(6), a district court must dismiss a complaint
11 II if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6)
12   11   motion to dismiss, the plaintiff must allege "enough facts to state a claim to relief that is
13 II plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is
14   11   facially plausible when the plaintiff pleads facts that "allow[ ] the court to draw the
15   11   reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v.
16 lllqbal, 556 U.S. 662, 678 (2009) (citation omitted). There must be "more than a sheer
17        possibility that a defendant has acted unlawfully." Id. While courts do not require right to
18        relief above the speculative level." Twombly, 550 U.S. at 555, 570.
19   11         In deciding whether the plaintiff has stated a claim upon which relief can be granted,
20   11   the court accepts the plaintiffs allegations as true and draws all reasonable inferences in
21        favor of the plaintiff. See Usher v. City of L.A., 828 F.2d 556, 561 (9th Cir. 1987).
22        However, the court is not required to accept as true "allegations that are merely conclusory,
23        unwarranted deductions of fact, or unreasonable inferences." In re Gilead Scis. Sec. Litig.,
24        536 F.3d 1049, 1055 (9th Cir. 2008).
25              If the court dismisses a complaint, it "should grant leave to amend even ifno request
26        to amend the pleading was made, unless it determines that the pleading could not possibly
27 II be cured by the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
28 112000).        In making this determination, the court should consider factors such as "the

                                                        3
                                                                                    3: 18-cv-02293-BEN-AGS
 1 11 presence or absence of undue delay, bad faith, dilatory motive, repeated failure to cure
 2   11   deficiencies by previous amendments, undue prejudice to the opposing party and futility
 3        of the proposed amendment." See Moore v. Kayport Package Express, 885 F.2d 531, 538
 4        (9th Cir. 1989).
 5              On March 11, 2018, in a related case 3: 15-cv-02246 (hereinafter, "Lucore I"), the
 6        court entered an Order granting Defendants Motion to Dismiss Plaintiffs Third Amended
 7        Complaint ("TAC").      The same Plaintiffs in Lucore I, are suing the same Defendants in
 8        this case (hereinafter "Lucore IF') concerning the same mortgage on the same property.
 9 II           In Lucore 11, Defendants contend that Plaintiffs FAC should be dismissed because
10        it is barred by Res Judicata as a result of the judgment on the merits entered in Lucore I,
11        and because it fails to state a claim for interpleader.
12                     1.     Res J udicata.
13   11         The preclusive effect of a federal court judgment is determined by federal common
14 II law. Taylor v. Sturgell, 553 U.S. 880, 891, (2008). Under the doctrine of res judicata, also
15   11   known as "claim preclusion," a final judgment on the merits forecloses successive litigation
16   11   of the same claim, whether or not relitigation of the claim raises the same issues as the
17   11   earlier suit. Id. at 892. Moreover, claim preclusion bars relitigation not only of all grounds
18   11   of recovery that were actually asserted but also those that could have been asserted. Tahoe-
19 II Sierra Pres. Council, Inc. v. Tahoe Reg'! Planning Agency, 322 F.3d 1064, 1077-78 (9th
20 II Cir. 2003). The relevant inquiry, then, is whether the claims asserted in the subsequent
21 II lawsuit were or could have been brought in the original lawsuit. See, e.g., US. ex rel.
22 II Barajas v. Northrop Corp., 147 F.3d 905,910 (9th Cir. 1998) ("It is immaterial whether
                  '
23        the claims asserted subsequent to the judgment were actually pursued in the action that led
24        to the judgment; rather, the relevant inquiry is whether they could have been brought.").
25              Claim preclusion applies when there is: ( 1) an identity of claims; (2) a final judgment
26        on the merits; and (3) identity or privity between parties. Ruiz v. Snohomish Co. Pub. Util.
27        Dist. No. 1,824 F.3d 1161, 1164 (9th Cir. 2016) (quotation and citation omitted).
28              A court is to apply four criteria to decide whether there is an identity of

                                                         4
                                                                                    3: l 8-cv-02293-BEN-AGS
 1              claims: "(l) whether rights or interests established in the prior judgment
                would be destroyed or impaired by prosecution of the second action; (2)
 2
                whether substantially the same evidence is presented in the two actions; (3)
 3              whether the two suits involve infringement of the same right; and (4)
                whether the two suits arise out of the same transactional nucleus of facts."
 4
                US. of Liquidators ofEuropean Fed. Credit Bank, 630 F.3d 1139, 1150 (9th
 5              Cir. 2011 ). The fourth criterion is the most important. Id. at 1151.
 6
     "Harris v. Cty. Of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012). "The party asserting a
 7
          claim preclusion argument 'must carry the burden of establishing all necessary
 8
          elements."' Garity v. APWU Nat '! Labor Org., 828 F.3d 848, 855 (9th Cir. 2016)
 9
          (quoting Taylor v. Sturgell, 553 U.S. 880, 907 (2008)).
10
11                                      i. Claims Barred by Res Judicata
12              Claim preclusion is applicable because there is: (1) an identity of claims; (2) a final
13 lljudgment on the merits from a previous lawsuit; and (3) privity between the previous
14   11   defendants and the Defendants in this case.
15 11           First, the F AC of the current suit focuses on the same alleged wrongful foreclosure
16   11   and related claims asserted in Lucore I. "As the two lawsuits are both predicated on the
17 II alleged recession of the loan in January of 2009, they will rely on the same evidence,
18   11   involve the same right, and arise out of the same transactional nucleus of facts." (See
19        Doc. No. 8 at 5.) Furthermore, despite the fact that the cause of action in Lucore II is for
20        interpleader, rather than declaratory relief, the facts and allegations are identical in the
21        many respects between the two suits. Thus, because these facts arise out of the same set
22        of events, or could have been brought in the prior case, these causes of action satisfy the
23        identity of claims factor.
24              Next, while the TAC of the parallel action Lucore Jhad additional allegations to
25        support its claim against Defendants, due to the entry of the order granting the motion to
26        dismiss in that suit, any argument that the loan has been rescinded has been conclusively
2711 decided against the Lucores. See Sierra Pres. Council, Inc. v. Tahoe Reg'! Planning
28

                                                         5
                                                                                      3: 18-cv-02293-BEN-AGS
 1 II Agency , 322 F.3d 1064, 1077 (9th Cir. 2003). 2 Thus, Lucore I concluded with the entry
 2        of a final judgment on the merits being filed on March 11, 2019. (See Lucore I, 3: 15-cv-
 3        02246, Doc. No. 69.)
 4   11          Finally, the same Plaintiffs are suing the same Defendants concerning the same
 5   11   mortgage on the same property and in each case is arguing that the Defendants were
 6   11   without legal authority to engage in non-judicial foreclosure proceedings because
 7        Plaintiffs had rescinded the loan back in January 2009. Thus, there is privity between the
 8        Defendants in Lucore I and Lucore II. (Doc. No. 8 at 4-5.)
 9               In sum, Plaintiffs interpleader claim in Lucore II is precluded and dismissed with
10        prejudice. Therefore, the Court GRANTS Defendants Motion to Dismiss the F AC as to
11        Res Judicata.
12 II                                            III. CONCLUSION
13   11          Defendants ' Motion to Dismiss Plaintiffs' FAC is GRANTED.
14
15
16        Dated: ~·7_,,_
                     .-    7-+-'---v___.,,__,I
                                                                                           EZ
17
18
19
20
21
22
23
24
25
26
2 7 II 2      That the Lu cores have appealed this order is of no instance. As "a final judgment
    II retains all of its res judicata consequences pending decision of the appeal." Tripati v.
28 Henman, 857 F.2d 1366, 1367 (9th Cir. 1988).

                                                        6
                                                                                  3: 18-cv-02293-BEN-AGS
